In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
Nos. 18-3693 & 19-1439
RONALD CROSBY,
                                                  Plaintiff-Appellant,
                                  v.

CITY OF CHICAGO, et al.,
                                               Defendants-Appellees.
                     ____________________

         Appeals from the United States District Court for the
           Northern District of Illinois, Eastern Division.
           No. 18-cv-4094 — Virginia M. Kendall, Judge.
                     ____________________

  ARGUED DECEMBER 10, 2019 — DECIDED FEBRUARY 5, 2020
               ____________________

   Before KANNE, SYKES, and BARRETT, Circuit Judges.
    BARRETT, Circuit Judge. This case is about the scope of a re-
lease in a settlement agreement. In 2015, Ronald Crosby set-
tled a lawsuit against Eduardo Gonzalez, a Chicago police of-
ficer who allegedly shoved Crosby out of a third-floor win-
dow before arresting him. In the settlement stipulation,
Crosby released “all claims he had, has, or may have in the
future … arising either directly or indirectly out of the inci-
dent” against Gonzalez, the City of Chicago, and all future,
2                                       Nos. 18-3693 & 19-1439

current, or former City officers. Crosby insists that this release
does not bar his new suit against the City and its officers for
torts they committed in the course of covering up Gonzalez’s
misconduct. We disagree.
                                I.
    In 2010, Ronald Crosby plummeted three stories from a
window before Eduardo Gonzalez, a Chicago police officer,
arrested him. Crosby maintains that Gonzalez intentionally
pushed him through the window and then tried to justify his
actions by falsely claiming—with corroboration from other
officers who were present—that Crosby possessed a gun dur-
ing the arrest. This alleged lie had grave consequences for
Crosby: he was charged under the Illinois armed career crim-
inal statute, convicted by a jury, and sentenced to eight years
in prison. His conviction was reversed in 2014 by an Illinois
intermediate appellate court and again by the same court in
2016 after the Supreme Court of Illinois vacated the first re-
versal.
    Between the initial reversal of his conviction and the Illi-
nois Supreme Court’s order vacating that reversal, Crosby in-
itiated a pro se lawsuit under 42 U.S.C. § 1983 against the ar-
resting officers, alleging excessive force and an attempted
coverup. Crosby was appointed counsel, who filed an
amended complaint naming only Gonzalez and suing only
for excessive force and improper entry. The parties settled,
and the district court dismissed Gonzalez’s claims with prej-
udice in May 2015.
   The settlement agreement was between Crosby, Gonzalez,
and “Defendant, City of Chicago,” though the latter had not
Nos. 18-3693 & 19-1439                                         3

been named as a defendant in the complaint. It provided that
Crosby would receive $5,000 in exchange for releasing
       all claims he had or has against the individual
       Defendant, Eduardo Gonzalez, and the City of
       Chicago, and its future, current or former offic-
       ers … , including but not limited to all claims he
       had, has, or may have in the future, under local,
       state, or federal law, arising either directly or in-
       directly out of the incident which was the basis
       of this litigation, and that such release and dis-
       charge also is applicable to any and all un-
       named and/or unserved defendants.
The contract also stipulated that Crosby’s attorney “inter-
preted, completely read and explained” its contents to
Crosby, that it was governed by Illinois law, and that it was
not to be “construed against a party merely because that party
is or was the principal drafter.” Crosby, his attorney, and the
City’s attorneys signed the agreement.
    Three years after Crosby entered this settlement, he filed
another suit, this one against the City, Gonzalez, and the of-
ficers who backed up Gonzalez’s story. He did not rehash his
claim for Gonzalez’s use of excessive force; instead, he fo-
cused on the officers’ alleged lie that he possessed a gun dur-
ing the arrest. Crosby characterized this as a fabrication de-
signed to cover up Gonzalez’s misconduct, and as a result of
this lie, he said, he was unlawfully detained before trial, ma-
liciously prosecuted, and wrongfully convicted and impris-
oned.
    The defendants argued that Crosby’s release of “all possi-
ble claims that arise directly or indirectly from the ‘incident’”
4                                             Nos. 18-3693 & 19-1439

plainly encompassed his claims regarding the defendants’
coverup of Gonzalez’s misconduct. The district court agreed
and entered judgment against Crosby; in a separate order, it
dealt with the parties’ dispute over costs.1 While it rejected
some of the City’s claimed costs on the ground that they in-
volved nonessential copying, it awarded the City $2,131.60 for
the printing of transcripts of Crosby’s state-court criminal
proceedings. The City reasonably printed the transcripts, the
district court concluded, because Crosby’s state-court pro-
ceedings were relevant to this litigation. Crosby appeals both
the judgment against him and the district court’s award of
costs to the City.
                                    II.
    Crosby acknowledges that the agreement releases “all
claims he had, has, or may have in the future … arising either
directly or indirectly out of the incident which was the basis
of this litigation.” But he insists that this language is not as
broad as it appears. He points out that the first four para-
graphs of the agreement refer to his complaint against Gon-
zalez; for example, the third paragraph states that “settlement
of these claims is not an admission of liability … .” According
to Crosby, these specific references narrow the scope of the
general release that appears later in the contract, indicating
that the claims that he asserted in his first suit—the ones
against Gonzalez for excessive force—are the only ones en-
compassed by the release.


    1 The district court also accepted the defendants’ alternative argument

that Crosby’s claims were precluded by res judicata. Because we affirm on
the basis of the settlement agreement, we don’t address this alternative
ground.
Nos. 18-3693 & 19-1439                                       5

    Crosby invokes Illinois law, which governs the construc-
tion of the contract, to support his position. In Gladinus v.
Laughlin, the front of a check from an insurance company was
coded for property damage to a car, and the check was for the
exact amount of damage to the plaintiff’s vehicle. Even
though the back of the check noted that by endorsing the
check, “the payee/s agree/s to release and discharge all claims
against [the insurance company],” the court held that the
front of the check established “the understanding of all con-
cerned parties that the release affected her claim for property
damage only and not her action for personal injuries.” 366
N.E.2d 430, 431–33 (Ill. App. Ct. 1977). Similarly, in Chicago
Transit Authority v. Yellow Cab Co., the plaintiff had signed a
release containing a four-digit code that referred exclusively
to a property damage claim, the settlement was for the exact
amount of damage done to the bus involved in the accident,
and affidavits of the plaintiff’s claims adjusters stated that
they contemplated releasing only the claim for property dam-
age. Given this evidence, the court held that the release did
not include claims for personal injuries arising from the acci-
dent despite broader language in the release. 463 N.E.2d 738,
741 (Ill. App. Ct. 1984).
    Crosby argues that these cases establish a rule that an
agreement’s reference to a specific claim always limits an oth-
erwise general release to only the claim mentioned. That po-
sition reflects a significant misunderstanding of these cases.
Under Illinois law, “the intention of the parties controls the
scope and effect of the release; such intent is determined from
the language of the instrument when read in light of the cir-
cumstances surrounding the transaction.” Gladinus, 366
N.E.2d at 696. Gladinus and Chicago Transit Authority simply
apply that rule, holding that the language of the relevant
6                                         Nos. 18-3693 & 19-1439

contracts—which were coded for property damage with set-
tlement amounts to match—reflected the parties’ intent to re-
lease only claims for property damage.
    The contract between Crosby, Gonzalez, and the City is
markedly different from those at issue in Gladinus and Chicago
Transit Authority. The latter contracts contained very specific
indicia of the parties’ intent to restrict ostensibly broad lan-
guage; the references to the underlying suit in Crosby’s settle-
ment agreement are not analogous. It would have been odd
for the settlement not to mention the underlying suit that
prompted it; the desire to dispose of those claims is what
drove the parties to the bargaining table. But the contract
makes plain that in exchange for the settlement money,
Crosby agreed to do more than dismiss his existing suit with
prejudice: he also agreed to release the City, Gonzalez, and its
officers from liability for “all claims he had, has, or may have
in the future … arising either directly or indirectly out of the
incident which was the basis of this litigation.” The agreement
was designed to resolve all claims related to the incident, not
only the ones that Crosby asserted in his first suit.
    Crosby offers another reason why we should construe the
scope-of-release clause narrowly. The clause releases claims
“arising either directly or indirectly out of the incident which
was the basis of this litigation.” As Crosby sees it, the “incident”
to which the contract refers is Gonzalez’s act of pushing him
through the window; the alleged coverup is a distinct incident
that the agreement does not reach. Thus, he maintains, the re-
lease bars additional claims related to the use of excessive
force, not claims stemming from his pretrial confinement,
conviction, and imprisonment.
Nos. 18-3693 & 19-1439                                           7

    We rejected this very argument in Cannon v. Burge, which
involved a similar release. 752 F.3d 1079 (7th Cir. 2014). In
Cannon, the plaintiff sued Chicago police officers who tor-
tured him to extract a confession of a crime for which he was
ultimately convicted and imprisoned. He settled the suit for a
modest sum in a contract that released not only the claims as-
serted against the defendant officers, but also “all claims he
has, or may have in the future, arising either directly or indi-
rectly out of the incident which was the basis of this litiga-
tion.” Id. at 1083. Years later, the plaintiff sued the City and
various employees for, among other things, malicious prose-
cution, deprivation of a fair trial, and false imprisonment. To
escape the release, the plaintiff “attempt[ed] to carve out his
claims for wrongful conviction and malicious prosecution as
separate and distinct incidents not covered by the settle-
ment.” We rebuffed that attempt, observing that it “ig-
nore[d] … the ‘arising from’ language in the 1988 Stipula-
tion.” Id. at 1092.
    The same reasoning controls here. Crosby released all
claims “arising either directly or indirectly out of the incident.”
Even if “the incident” refers to Crosby’s fall through the win-
dow rather than the arrest as a whole, Crosby’s claims regard-
ing the coverup plainly “aris[e] from” the incident that was
being covered up. As in Cannon, the language of the release
plainly encompasses his claims for wrongs committed after
his arrest; it forecloses his attempt to carve those claims out.
    Cannon dispenses with Crosby’s next argument too.
Crosby maintains that he did not release his claims for injuries
caused by the coverup because they “did not exist” when he
signed the settlement agreement. He could not assert his
state-law claim for malicious prosecution until his conviction
8                                        Nos. 18-3693 & 19-1439

was vacated, see Cult Awareness Network v. Church of Scientol-
ogy Int’l, 685 N.E.2d 1347, 1350 (Ill. 1997), his federal claim for
unlawful pretrial detention until he was released, Manuel v.
City of Joliet, 903 F.3d 667, 670 (7th Cir. 2018), or his federal
claim for unlawful conviction until he obtained a favorable
disposition, see Heck v. Humphrey, 512 U.S. 477, 486–87 (1994).
These were “future” claims, Crosby says, and Illinois disfa-
vors the release of claims that have not accrued at the time the
agreement is entered.
    But as we explained in Cannon, what matters under Illinois
law is whether the parties could foresee these claims, not
whether they had accrued at the time of the settlement. Like
Crosby, the plaintiff in Cannon “had already been wrongfully
convicted as a result of what he assert[ed] to be a malicious
prosecution”; we noted that the fact “[t]hat he could not bring
these claims until his conviction was set aside is irrelevant to
the clear language of the … Stipulation.” Cannon, 752 F.3d at
1092. The relevant question is whether these claims were
within the contemplation of the parties. See Farm Credit Bank
of St. Louis v. Whitlock, 581 N.E.2d 664, 667 (Ill. 1991) (“[W]here
both parties were aware of an additional claim at the time of
signing the release, courts have given effect to the general re-
lease language of the agreement to release that claim as
well.”); Rakowski v. Lucente, 472 N.E.2d 791, 794 (Ill. 1984) (not-
ing that the plaintiff “knew when he executed the release”
that the defendant “may have contributed to the accident”).
And harms that arose from the same incident that was the
subject of the Cannon plaintiff’s first suit—indeed, harms that
he had already suffered at the time he signed the release—
were necessarily within the contemplation of the parties.
Nos. 18-3693 & 19-1439                                                   9

    Crosby is similarly situated to the plaintiff in Cannon: he
was well aware that he might have claims for malicious pros-
ecution, unlawful detention, and unlawful conviction at the
time he signed the release. In fact, he appeared to assert some
of these claims in the first complaint that he filed in the origi-
nal suit, see Complaint at 2–3, Crosby v. Gonzalez, No. 12-cv-
5622 (N.D. Ill. July 17, 2012), even though his amended com-
plaint dropped them. Moreover, the Illinois intermediate ap-
pellate court had reversed his conviction more than a year be-
fore he signed the settlement agreement, so he knew at that
point that bringing these claims was a very real—perhaps im-
minent—possibility.2 See People v. Crosby, 2014 IL App (1st)
121645-U, vacated, 60 N.E.3d 75 (Ill. 2016).
    Still bucking Cannon, Crosby insists that a plaintiff’s re-
lease of future claims is unenforceable. But again, the relevant
question is whether the claims were within the contemplation
of the parties. Illinois does not prohibit the release of foresee-
able claims; it prohibits the blanket release of claims that are
“not within the contemplation of the parties.” Feltmeier v. Felt-
meier, 798 N.E.2d 75, 89 (Ill. 2003). And as we have already
explained, claims related to Crosby’s detention and prosecu-
tion were plainly foreseeable to the City, Gonzalez, and
Crosby himself.
    But, Crosby protests, Illinois requires a “clear expression”
of intent to extinguish future claims, see Chubb v. Amax Coal
Co., 466 N.E.2d 369, 372 (Ill. App. Ct. 1984), and his release is


    2 While the Illinois Supreme Court vacated the appellate court’s judg-

ment, it did so in 2016, and Crosby signed the release in 2015. Crosby then
prevailed in the appellate court on remand; it reversed his conviction for
a second time in 2017.
10                                       Nos. 18-3693 & 19-1439

“inconsistent” and “ambiguous.” It “illogically” discharges
“all claims he had [or] has” against the City and its officers,
“including but not limited to all claims that he had, has, or
may have in the future.” How, Crosby asks, can future claims
be included in claims that one “had or has?”
    We will put aside Crosby’s characterization of his post-ar-
rest claims as “future” claims. As we have already explained,
the relevant question is whether the claims were within the
contemplation of the parties, not whether they had accrued.
Regardless, Crosby’s effort to gin up ambiguity is unavailing.
The phrase is plainly designed to encompass any past, pre-
sent, or future claims arising out of the incident that was the
subject of his first suit. Illinois courts “will not strain to find
an ambiguity where none exists,” so neither will we. Hobbs v.
Hartford Ins. Co. of the Midwest, 823 N.E.2d 561, 564 (Ill. 2005).
Crosby is bound by the terms to which he agreed, even if he
regrets them now.
                               III.
    There is one final matter: costs. Crosby argues that the dis-
trict court should not have permitted the City to recover the
costs that it incurred in procuring court transcripts of
Crosby’s state criminal proceedings. According to Crosby,
Federal Rule of Civil Procedure 54 places the burden on the
defendants to show the reasonableness of their requested
costs. And, as he sees it, the City failed to carry that burden.
    Crosby has it backwards. The City did not bear the burden
of showing that the costs were reasonable; Crosby bore the
burden of showing that the costs were unreasonable. We have
made very clear that “[t]he losing party has the burden to af-
firmatively show that the prevailing party is not entitled to
Nos. 18-3693 & 19-1439                                         11

costs.” M.T. Bonk Co. v. Milton Bradley Co., 945 F.2d 1404, 1409
(7th Cir. 1991); see also Beamon v. Marshall & Ilsley Tr. Co., 411
F.3d 854, 864 (7th Cir. 2005) (“There is a presumption that the
prevailing party will recover costs, and the losing party bears
the burden of an affirmative showing that taxed costs are not
appropriate.”) This “presumption in favor of awarding costs
to the prevailing party is difficult to overcome, and … the
court must award costs unless it states good reasons for deny-
ing them.” Weeks v. Samsung Heavy Indus. Co., 126 F.3d 926,
945 (7th Cir. 1997). We will not disturb a district court’s award
of costs unless it clearly abused its discretion. Beamon, 411
F.3d at 864. Crosby has done nothing to show that the City’s
requested costs were unreasonable, much less that the district
court abused its discretion in granting the City’s request.
                          ***
  The district court’s judgment and award of costs are
AFFIRMED.